Entered: June 23rd, 2020
                             Case 20-10883       Doc 46     Filed 06/23/20       Page 1 of 2
Signed: June 23rd, 2020

DENIED
The Court has determined that the Application to Employ [Dkt. No. 32] is
premature. The Application is denied without prejudice to the Trustee filing a
new application to employ after the Court has determined whether or not the
Trustee has authority to sell the property.




                                                             D
                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF MARYLAND
                                                 At Greenbelt
                                                IE
         In Re:                                                  :
                                                                 :
         KEMPES JEAN                                             :     Case No. 20-10883-LSS
         LORI LEE JEAN                                           :        (Chapter 7)
                              EN

                                                                 :
                           Debtors                               :


                     ORDER GRANTING APPLICATION TO EMPLOY REAL ESTATE AGENT
                     D


                   Upon consideration of the application of the Trustee for authority to employ Nurit

         Coombe, a real estate agent with Re/Max Elite Services, to sell the real property set forth in the

         Trustee's application, it is by the United States Bankruptcy Court for the District of Maryland

                   ORDERED, that the Trustee is authorized to employ Nurit Coombe with Re/Max Elite

         Services, as Real Estate Agent, to market and sell the real property of the estate set forth in the

         Trustee's application, said employment to be upon terms and conditions set forth in said

         application, except that compensation is payable only upon further Application by the Trustee
                 Case 20-10883        Doc 46    Filed 06/23/20     Page 2 of 2



and Order of the Court, and only in the event of the unconditional settlement of a sale procured

by said agent or co-agent and only from proceeds of such sale.




Copies to:

Gary A. Rosen, Esquire
Sari Karson Kurland, Esquire

Nurit Coombe
Re/Max Elite Services
6101 Executive Blvd.
Suite 230
North Bethesda, MD 20852
                                                  D
                                     IE
U.S. Trustee
                  EN
         D



                                       END OF ORDER
